894 F.2d 320
Sanford J. GUBERNIK, an individual, Appellant,v.McCORMICK & COMPANY, INC., a corporation, as Successor toHan-Dee Pak, Appellee.
No. 89-1147.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 15, 1989.Decided Jan. 31, 1990.Rehearing and Rehearing En Banc Denied March 15, 1990.

Appeal from the United States District Court for the Eastern District of Missouri;  William J. Hungate, District Judge.
Mark D. Pasewark, St. Louis, Mo., for appellant.
Mark T. Keaney, St. Louis, Mo., for appellee.
Before BOWMAN, Circuit Judge, ROSS and HENLEY, Senior Circuit Judges.
BOWMAN, Circuit Judge.


1
In 1976, Appellant Sanford J. Gubernik and Appellee Han-Dee Pak, the predecessor to McCormick & Company, Inc., entered into an agreement for the manufacture and sale of packaged, premoistened towelettes.  Gubernik was to receive a commission on all sales of the towelettes.  Gubernik later filed a complaint in the Circuit Court for St. Louis County, Missouri seeking an accounting for amounts due under the contract and an order of specific performance that Han-Dee Pak continue to pay commissions in the future.  The Circuit Court, in 1982, awarded Gubernik $19,700.87 on his accounting claim and ruled that no further sums or continuing obligations were due or owing.  This judgment was affirmed on appeal with a modification increasing the monetary award to $45,548.97.


2
Gubernik commenced this action in the United States District Court for the Eastern District of Missouri in 1988.  In his complaint, Gubernik alleged that McCormick continued to owe him commissions and that McCormick had converted a customer list.  The district court1 granted McCormick's motion to dismiss, see Fed.R.Civ.P. 12(b)(6), ruling that Gubernik's action was barred by the doctrine of res judicata.


3
Having carefully reviewed the record and the briefs, we find no deficiency in the District Court's analysis of the case.  As no error of law appears, and as an opinion by this Court detailing the unique circumstances of this case would lack precedential value, we affirm on the basis of the District Court's well-reasoned memorandum opinion.


4
AFFIRMED.  See 8th Cir.R. 14.



1
 The Honorable William J. Hungate, United States District Judge for the Eastern District of Missouri